DOOLING, District Judge.
This matter was heard upon the petition for a writ of habeas corpus and a return filed thereto, by which all the facts were presented to the court. It appears that Lew Lin Shew, a Chinese alien, was duly admitted at the port of San Francisco, on April 24, 1912, as the minor son of a resident Chinese merchant. He was later arrested on a warrant, dated March 3, 1914, which warrant charged:
“That the said alien is unlawfully in the United States, in that he entered without inspection under the Immigration Law (section 20), and in that he entered in violation of another (“any”) law of the United States, to wit, the Chinese exclusion laws (section 21 of the Act of February 20, 1907).”
Upon a hearing being had, a warrant of deportatipn was issued; the grounds of such deportation being, as stated in said warrant:
“That the said alien is unlawfully in the United States, in that he has’ been found therein in violation of the Chinese exclusion laws, and is therefore subject to deportation under the provisions of section 21 of the act of February 20, 1907, as amended March 26, 1910.”
[1] The charge that the alien entered • without inspection finds no support in the evidence, and has apparently been abandoned. The statement in the warrant of deportation that “he is unlawfully in this *318country, in that he has been found therein in violation of the Chinese -exclusion laws,” is so broad as to convey absolutely no idea of the specific reason for which the alien has been ordered deported. It is quite true, and has been frequently so held, that in proceedings before the immigration officers,' looking to the deportation of aliens, no such particularity is required as is essential in court proceedings; but this does not méan that an omnibus chárge of being in this country •in violation of law, which does not in any degree whatever advise the alien as to just what he is called upon to meet, will satisfy the requirements either of the law, or of good faith or of fair dealing. An examination of the record would indicate that, the real reason for the deportation is the fact that the alien was found laboring in this country without having the certificate of residence required by section 6 of the Act of May 5, 1892 (27 Stat. 25, c. 60), as amended November 3, 1893 (28 Stat. 7, c. 14, § 1 [U. S. Comp. St. 1913, § 4320]).
[2] In the Case of Yee Ben, it was recently decided by this court, following the decision of Judge Connor in United States v. Lim Yuen (D. C.) 211 Fed. 1001, and the earlier decision of Judge Hunt in United States v. Foo Duck (D. C.) 163 Fed. 440 (affirmed by the Circuit Court of Appeals of this circuit in 172 Fed. 856, 97 C. C. A. 204), that a Chinese alien, admitted into this country as the minor son of a resident merchant, may not be deported for the sole reason that after „ attaining his majority he has worked as a laborer.
Passing over, therefore, the question as to whether this order of deportation could in any event be upheld, because of its indefiniteness, as the only reason for deportation that can be found in the evidence is the fact that the alien has been found laboring after he attained his majority, and as this is not, in the opinion of the court, a valid reason for such deportation, it is ordered that the alien, Lew Lin Shew, be discharged.-